Citation Nr: 0830075	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  99-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1964.  He died in July 1993.  The appellant is his widow.

The instant appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim to reopen a 
claim for service connection for the cause of the veteran's 
death.  In December 2000, the Board of Veterans' Appeals 
(Board) granted the claim to reopen and remanded the case for 
further development.

In a July 2001 decision, the Board denied the claim on 
appeal.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court vacated and remanded the case for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Thereafter, the Secretary of VA appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit, in turn, vacated and remanded the 
Court's April 2003 order in light of the Conway decision.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Subsequently, in July 2004, the Court recalled its April 2003 
judgment and once again vacated and remanded the July 2001 
Board decision for VCAA compliance.  Thereafter, the 
Secretary of VA again appealed to the Federal Circuit, and in 
February 2008, the Federal Circuit summarily affirmed the 
Court's July 2004 decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2004 Court Order found that the documents relied 
upon by the Board in its 2001 decision do not satisfy the 
duty to notify.  In addition, the Court found that the Board 
failed to adequately discuss the duty to assist in its 2001 
decision.

Since the Court's July 2004 order was entered, it has 
provided further guidance with regard to the requirements of 
VCAA notice in the context of a claim for DIC benefits.  In 
such cases, the Court has held that § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter concerning cause of death 
benefits.  Hupp compliant notice should be 
provided, consisting of (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his death 
(left ear hearing loss), (2) an 
explanation of the evidence and 
information required to substantiate the 
cause of death claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on the conditions not yet service 
connected.  The appellant should also be 
advised of the respective obligations of 
VA and the appellant in obtaining such 
evidence and should be `advised of the 
bases for effective dates.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the benefit 
sought is denied, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

